DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Frank Occhiuti on 01/07/2022 and 01/11/2011.

	In the Claims:

Claim 11, line 1, replace the phrase “A storage medium” with the phrase --A non-transitory storage medium--.

Claim 12, line 1, replace the phrase “The storage medium” with the phrase --The non-transitory storage medium--.

Claim 13, line 1, replace the phrase “The storage medium” with the phrase --The non-transitory storage medium--.

Claim 15, line 1, replace the phrase “The storage medium” with the phrase --The non-transitory storage medium--.

Claim 17, line 1, replace the phrase “The storage medium” with the phrase --The non-transitory storage medium--.
Allowable Subject Matter
3.	Claims 1-3 and 7-18 are allowed.

data server for divisionally transmitting, considering network bandwidth use mount, to an online analysis server the pneumatic control valve state information received in real time from a smart data analyzer, an online diagnostic server performs data time synchronization that groups data included in the pneumatic control valve state information based on data collection times as cited in independent claims 1, 9, and 11.

Instead, Kaseda et al. disclose diagnosing operating characteristics of pneumatic control valve by measuring actuator pressure and valve stem displacement via stem thrust modeling, which is available for online diagnosis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/Primary Examiner, Art Unit 2864